Citation Nr: 0704279	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability, for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Mary Ann Hynes, Agent


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  He died on September [redacted], 1999, and the appellant is 
his son.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The veteran's respiratory disability was manifested to a 
compensable degree prior to his death.

3.  The evidence of record at the time of the veteran's death 
shows that the veteran's respiratory disability was related 
to military service under current VA regulations.

4.  The veteran filed a claim for entitlement to service 
connection for lung cancer, secondary to exposure to Agent 
Orange, on December 4, 1996.

5.  The effective date of the statute or regulation which 
established a presumption of service connection for the 
veteran's covered disability, for the purposes of 38 C.F.R. 
§ 3.816(c)(2), is January 1, 2002.




CONCLUSION OF LAW

For purposes of accrued benefits, a respiratory disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816, 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the appellant's 
claim of entitlement to service connection for a respiratory 
disability for the purpose of receiving accrued benefits as 
the Board is taking action favorable to the appellant by 
granting the claim on appeal.  As such, this decision poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Respiratory cancers are deemed 
associated with herbicide exposure, under VA law, and shall 
be service-connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309.  Respiratory 
cancers must become manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the appellant claims that the veteran developed 
respiratory cancer in service or after separation from 
service, to include as the result of exposure to Agent 
Orange.  The Board notes that the veteran was awarded the 
Vietnam Service Medal and the Combat Infantryman's Badge.  
This evidence confirms that the veteran served in Vietnam.  
Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have 
been exposed to herbicide agents, to include Agent Orange.

The veteran was separated from military service on April 20, 
1966.  A November 20, 1996 private medical report gave a 
diagnosis of adenocarcinoma of the left lung.  A claim for 
service connection for lung cancer secondary to exposure to 
Agent Orange was received from the veteran on December 4, 
1996.  A December 1997 rating decision denied the claim on 
the basis that it was not manifested within 30 years of the 
veteran's last exposure to an herbicide agent.  See 38 C.F.R. 
§ 3.307 (1997).  Thereafter, a rating decision dated in 
February 1999, denied the veteran's claim for 
service-connected lung cancer with chronic obstructive 
pulmonary disorder and pneumonectomy secondary to nicotine 
dependence as there was no evidence that the claimed 
disorders were due to the veteran's military service.  In 
April 1999, the RO reopened the claim based on new and 
material evidence.   

The veteran died on September [redacted], 1999 at the age of 56.  The 
certificate of death reported the immediate cause of death 
was bronchogenic cancer and the underlying cause of death was 
chronic obstructive pulmonary disease.  


Entitlement to accrued benefits is warranted when a veteran 
dies on or after December 1, 1962 and was entitled to 
periodic monetary benefits at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  

A claim for entitlement to accrued benefits was received from 
the appellant in November 1999.  A March 2000 rating decision 
denied the claim on the basis that there was no medical 
evidence that established a relationship between nicotine use 
in service to the nicotine dependence of record.

A claim for entitlement to service connection for the cause 
of the veteran's death was received from the appellant in 
June 2000.  A July 2000 rating decision denied the claim on 
the basis that the evidence did not show that the veteran's 
lung cancer was related to military service.

In June 1994, respiratory cancers that manifested to a 
compensable degree within 30 years after the date of the last 
exposure were added to the list of diseases that were deemed 
associated with herbicide exposure.  See 59 Fed. Reg. 29, 723 
(June 9, 1994).  However, effective January 1, 2002, 
38 U.S.C.A. § 1116 was amended to remove the requirement that 
certain diseases associated with exposure to herbicide 
against, including respiratory cancers, must be manifested to 
a compensable degree within 30 years after the date of last 
exposure.  See Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103 § 201 (2001) (VEBEA).

Subsequently, an October 2002 rating decision granted service 
connection for the cause of the veteran's death on the basis 
that the veteran's diagnosed respiratory cancer was subject 
to presumptive service connection due to the change in law.  
The rating decision granted basic eligibility for Survivors' 
and Dependents' Educational Assistance under 38 U.S.C.A. Ch. 
35, effective January 1, 2002, the date that the change in 
law came into effect.

An April 2003 statement of the case stated that entitlement 
to service connection for left lung cancer for the purposes 
of accrued benefits was not warranted on the basis that no 
provisions allowed for the award of retroactive benefits to 
the date of the claim for service connection for lung cancer.

New regulations with respect to effective dates of benefits 
for disabilities or death caused by herbicide exposure were 
codified as required by orders of a United States district 
court, and became effective on September 24, 2003.  See 68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816); see also Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 (N.D. Cal.) (Nehmer).

As noted above, entitlement to accrued benefits is warranted 
when a veteran dies on or after December 1, 1962 and was 
entitled to periodic monetary benefits at his death under 
existing regulations, or those based on evidence in the file 
at the date of death.  38 C.F.R. § 3.1000.  In this case, the 
veteran was not entitled to periodic monetary benefits at the 
time of his death under existing regulations, as the earliest 
diagnosis of respiratory cancer of record was dated 7 months 
after the expiration of the 30 year period from his last 
presumptive exposure to an herbicide agent and direct service 
connection had not otherwise been established.  See 38 C.F.R. 
§ 3.307 (1999).

Since the 30 year statutory requirement for presumptive 
service connection was removed by VEBEA, under current laws a 
veteran is entitled to service connection for respiratory 
cancer if it is diagnosed to a compensable degree at any time 
after separation from military service.  See 38 C.F.R. 
§§ 3.307, 3.309.  As noted above, the veteran was presumed to 
be exposed to an herbicide agent during active military 
service.  38 U.S.C.A. § 1116.  Furthermore, the medical 
evidence of record shows that respiratory cancer was 
diagnosed in November 1996.  As the veteran's immediate cause 
of death was listed as bronchogenic cancer and VA has 
previously granted service connection for the cause of the 
veteran's death, the Board finds that the veteran's 
respiratory cancer was manifested to a compensable degree.  
Accordingly, service connection for a respiratory disability 
is warranted under current VA regulations.

However, if this entitlement to service connection arose 
after the veteran's death, he would not have been entitled to 
periodic monetary benefits at the time of his death and 
accordingly accrued benefits would not be warranted for the 
appellant.  On the other hand, if entitlement to service 
connection arose before the veteran's death, he would have 
been entitled to periodic monetary benefits at the time of 
his death and accordingly, accrued benefits would be 
warranted for the appellant.  See 38 C.F.R. § 3.1000.

The effective date of a grant of service connection for a 
disability or death caused by a condition presumptively 
associated with herbicide exposure is governed by Nehmer, as 
codified in 38 C.F.R. § 3.816.  In order to be covered by 
this regulation, the appellant must be a Nehmer class member.  
A Nehmer class member is defined as a Vietnam veteran who has 
a covered herbicide disease; or a surviving spouse, child, or 
dependent parent of a deceased Vietnam veteran who died from 
a covered herbicide disease.  Respiratory cancers are 
considered to be covered herbicide diseases.  38 C.F.R. 
§ 3.816(b).  Accordingly, the veteran was a Nehmer class 
member for the purposes of 38 C.F.R. § 3.816.

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 38 
C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c).  A claim will be 
considered a claim for compensation for a particular covered 
herbicide disease if: (i) the claimant's application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disease; or (ii) VA issued a decision 
on the claim, between May 3, 1989, and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  If 
the class member's claim was received within one year from 
the date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
38 C.F.R. § 3.816(c)(3).  If the requirements of 38 C.F.R. 
§ 3.816(c)(2) are not met, the effective date of the award 
will be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400 (2006).

In this case, VA did not deny compensation for the covered 
herbicide disease prior to May 3, 1989.  Furthermore, the 
veteran's claim was not received within one year from the 
date of the veteran's separation from service.  Accordingly, 
38 C.F.R. § 3.816(c)(1) and (c)(3) are not applicable to the 
issue on appeal.

The veteran's claim of entitlement to service connection for 
lung cancer, secondary to exposure to Agent Orange, was 
received on December 4, 1996.  As such, 38 C.F.R. 
§ 3.816(c)(2) is applicable if the veteran's claim was 
received before "the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disability."  38 C.F.R. § 3.816(c)(2).  The 
RO has previously found that this effective date is June 9, 
1994, as that is the date on which a regulation recognizing 
lung cancer as a presumptive Agent Orange disorder became 
effective.  59 Fed. Reg. 29,723 (June 9, 1994) (codified at 
38 C.F.R. § 3.309(e)).  This regulation provided for 
presumptive service connection for respiratory cancers which 
became manifest to a degree of 10 percent or more within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  In 
this case, the veteran's last date of presumptive exposure to 
an herbicide agent was April 20, 1966.  Accordingly, under 
the old regulations, at the time the veteran filed his claim 
there was no statute or regulation establishing a presumption 
of service connection for any respiratory cancer he received 
a diagnosis for after April 20, 1996.

Indeed, the RO itself specifically stated this in its initial 
December 1997 denial of the veteran's claim of service 
connection for lung cancer, secondary to exposure to Agent 
Orange.  In that rating decision, the RO stated that

[t]he available scientific and medical 
evidence does not support the conclusion 
that the condition at issue is associated 
with herbicide exposure as it was not 
manifested within 30 years after last 
exposure. . . .  The regulatory amendment 
which implemented a decision that there 
was an association between exposure to 
herbicides used in the Republic of 
Vietnam during the Vietnam era and the 
subsequent development of multiple 
myeloma and certain respiratory cancers 
found that the weight of the available 
evidence indicated that chemically-
induced respiratory cancers manifest 
within a definite period following 
exposure, after which there is little 
effect from the exposure.  It was 
determined that in their judgment it was 
reasonable to assume that respiratory 
cancer due to herbicide exposure would 
show a risk pattern similar to other 
chemically-induced respiratory cancers, 
and provided in the rule that respiratory 
cancers would be presumed service 
connected only if it was manifest within 
30 years of exposure.  (emphasis added)

Accordingly, as stated by existing regulations at the time of 
the veteran's claim and explained by the December 1997 rating 
decision, respiratory cancers which manifested more than 30 
years after the last exposure to an herbicide agent were not 
subject to presumptive service connection.  As such, the 
effective date of the statute or regulation establishing a 
presumption of service connection for respiratory cancer that 
became manifest after 30 years is not June 9, 1994, as that 
regulation did not provide for presumptive service connection 
for the veteran's respiratory cancer.

Subsequently, the enactment of VEBEA in January 2002 removed 
the requirement that respiratory cancers be manifested within 
30 years of the last exposure to an herbicide agent for the 
purposes of presumptive service connection.  Accordingly, 
this Act established a presumption of service connection for 
respiratory cancers manifested more than 30 years after the 
last exposure to an herbicide agent.  Since the veteran's 
respiratory cancer was manifest more than 30 years after his 
last exposure to an herbicide agent, VEBEA is the statute or 
regulation which established a presumption of service 
connection for the veteran's covered disability for the 
purposes of 38 C.F.R. § 3.816(c)(2).  Thus, since VEBEA 
became effective on January 1, 2002, and the veteran's claim 
was received prior to that date, 38 C.F.R. § 3.816(c)(2) is 
applicable.

The effective date of awards for claims for disability 
compensation by Nehmer class members which fall under 
38 C.F.R. § 3.816(c)(2) will be the later of the date such 
claim was received by VA or the date the disability arose.  
In this case, the veteran's claim was received by VA on 
December 4, 1996 and the earliest medical evidence of record 
which diagnosed respiratory cancer was dated on November 20, 
1996.  Accordingly, the appropriate effective date for the 
veteran's award for service connection for a respiratory 
disability would be December 4, 1996.  As such, the veteran 
was entitled to periodic monetary benefits prior to his death 
based on evidence in the file at the date of death.  
Therefore, service connection for a respiratory disability is 
warranted for the purpose of receiving accrued benefits.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a respiratory disability, for the 
purpose of receiving accrued benefits, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


